Exhibit 21 Corning Incorporated and Subsidiary Companies Subsidiaries of the Registrant as of December 31, 2014 are listed below: Axygen BioScience, Inc. Delaware Axygen Holdings Corporation Delaware Axygen, Inc. California CCS Holdings, Inc. Delaware Corning (Shanghai) Co., Ltd. China Corning B.V. Netherlands Corning Cable Systems Pty. Ltd. Australia Corning Display Technologies (China) Co., Ltd. China Corning Display Technologies Taiwan Co., Ltd. Taiwan Corning Finance B.V. Netherlands Corning Finance France S.A.S. France Corning Finance Luxembourg S.à.r.l. Luxembourg Corning GmbH Germany Corning Holding GmbH Germany Corning Holding Japan GK Japan Corning Holding S.a.r.l. Luxembourg Corning Hungary Asset Management Limited Liability Company Hungary Corning Hungary Data Services Limited Liability Company Hungary Corning International B.V. Netherlands Corning International Corporation Delaware Corning International Luxembourg S.a.r.l. Luxembourg Corning Japan KK Japan Corning Luxembourg S.a.r.l. Luxembourg Corning Mauritius Ltd. Mauritius Corning Optical Communications LLC North Carolina Corning Optical Communications Polska Poland Corning Optical Communications Germany Germany Corning Precision Materials Co., Ltd. Korea Corning Property Management Corporation Delaware Corning S.A.S. France Corning Singapore Holdings Private Limited Singapore Corning Specialty Materials, Inc. Delaware Corning Telecommunications Luxembourg S.a.r.l. Luxembourg Corning Treasury Services Limited Ireland Corning Tropel Corporation Delaware Corning Ventures France S.A.S. France Corning Ventures S.à.r.l. Luxembourg Companies accounted for under the equity method as of December 31, 2014 are listed below: Cormetech, Inc. Delaware Dow Corning Corporation Michigan Eurokera Guangzhou Co., Ltd. China Eurokera North America, Inc. Delaware Eurokera S.N.C. France Keraglass S.N.C. France Nine Point Medical Delaware Pittsburgh Corning Europe N.V. Belgium Samsung Corning Advanced Glass LLC South Korea Summary financial information on Corning’s equity basis companies is included in Note 7 (Investments) to the Consolidated Financial Statements in this Annual Report on Form 10-K.Certain subsidiaries, which considered in the aggregate as a single subsidiary, that would not constitute a significant subsidiary, per Regulation S-X, Article 1, as of December 31, 2014, have been omitted from this exhibit. © 2015 Corning Incorporated. All Rights Reserved. -1-
